It is suggested by the petition for rehearing that in reversing the order appealed from with directions *Page 359 
to dismiss the bill of complaint, that this court overlooked the fact that said lien has not been adjudicated, and that the appellee City of Tampa is at least entitled to an adjudication of the lien, whether it is to be enforced at this time or not, by judicial decree.
In order that the question suggested may be properly presented by an amended bill, if appellee shall so elect to present it, it is ordered that our prior judgment of reversal with directions to sustain the motion to dismiss the original bill below, shall be so amended as to be without prejudice to appellee's right to seek an adjudication of the alleged lien pursuant to an amended bill filed in the present cause, or pursuant to a new original bill and that as so amended, our previous decision on this appeal shall be adhered to and the petition for rehearing denied.
Judgment of reversal amended and rehearing denied.
DAVS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.